Citation Nr: 1641551	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia due to contaminated water exposure to Camp LeJeune.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for chronic lymphocytic leukemia due to contaminated water exposure at Camp LeJeune.  For the following reasons, the Board finds that a remand is warranted.

In this situation, the Veteran underwent a Compensation and Pension (C&P) examination in December 2013 in which the examiner confirmed the Veteran's diagnosis of chronic leukemia and offered a well-reasoned explanation for why he believed it was less likely than not that the Veteran's leukemia was related to his exposure to contaminated water at Camp LeJeune.  To come to this conclusion, the examiner looked at the number of days the Veteran was stationed at Camp LeJeune, multiplied by the amount of toxins in the water to mathematically determine it was unlikely the Veteran's exposure, especially when taking into consideration the length of delay between his exposure and diagnosis, was high enough to demonstrate a nexus between contamination and the disease.

In August 2014, however, the Veteran's treating physician submitted a statement declaring that while he did not know the details of his exposure to the water at Camp LeJeune, he believed it would be difficult to say the water and the leukemia were not connected.  The physician hoped such uncertainty would be taken into account.

Given the August 2014 statement, a remand is necessary for an addendum opinion from the C&P examiner commenting on the Veteran's treating physician's opinion.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum opinion from the December 2013 examiner in which the examiner is particularly asked to address the Veteran's treating physician's August 2014 statement, and whether it changes the examiner's conclusion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




